Motion for permission to proceed as a poor person and for assignment of counsel on appeal denied and appeal dismissed. Memorandum: Respondent consented to a finding of neglect, waived a dispositional hearing and consented to the placement of her children in the custody of petitioner, Erie County Department of Social Services, for one year. Under those circumstances, no effective relief is possible with respect to her appeal from an earlier order denying her motion for return of the children after they were removed pursuant to Family Court Act § 1027 (see, Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844; Matter of Catherine W. v Donald W., 166 AD2d 651; Matter of Ciotti v Butera, 24 AD2d 983). Thus, the appeal is dismissed. Present—Pifie, J. P., Lawton, Callahan, Doerr and Balio, JJ.